DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to applicant’s amendments received on 06/28/2022.
Claims 18 is cancelled. Claims 19 is newly added. Claims 1-10 are amended. Claims 1-17 and 19 are considered in this Office Action. Claims 1-17 and 19 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. An updated §101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. §102 rejection. An updated the 35 U.S.C. §103 rejection will address applicant’s amendments. 

Response to Argument
Applicant’s cancelation to claim 18 is acknowledged. Claims objection with respect to claim 14 is no longer pending in accordance to the cancellation of claim 18.  
Applicant’s arguments with respect to the 35 U.S.C. §101 rejection to claims have been considered, and they are primarily raised in light of applicant’s amendments. An updated the 35 U.S.C. §101 rejection will address applicant’s amendment.
Applicant’s arguments with respect to the 35 U.S.C. §102 rejection to claims have been considered and persuasive, and they are primarily raised in light of applicant’s amendments. An updated the 35 U.S.C. §103 rejection will address applicant’s amendments.  
Applicant asserts claims 8 and 17 are independent allowable at least because Goutard does not teach or suggest, literally or inherently, "identifying a component associated with the largest change in adaptive capacity," "determining a modification to the identified component," and "analyzing an improvement in adaptive capacity responsive to the modification to the identified component." The Office cites Goutard's description at paragraph [0126] of a replacement plan assistant (RPA) module that "can generate a replacement plan to replace respective pieces of PTDG equipment at respective times, in accordance with the predefined power system control criteria," Applicant can find no teaching or suggestion, literal or inherent, by Goutard of "analyzing an improvement in adaptive capacity," in response to replacing a piece of PTDG equipment.
Examiner respectfully disagrees. Goutard teaches analyzing an improvement in adaptive capacity responsive to the modification to the identified component(par. par. [0127] and [0129] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.), wherein [0221]  if the prediction indicates that an abnormal condition or equipment failure will occur in the piece of PTDG equipment within the specified period of time in the future, an alert or a work order relating to the prediction can be generated, and at 2212, the alert or work order can be presented (e.g., displayed, printed, etc.). For instance, an alert or work order regarding the predicted abnormal condition or equipment failure can be provided on a display screen of a computer or other communication device (e.g., mobile phone, PDA, etc.), so that a utility operator or maintenance person can be notified of the predicted event and can take the proper action to have maintenance or repairs performed on the PTDG equipment before the predicted abnormal condition or equipment failure occurs, while [0068] the GGSP can make enhanced use of the network grid for power transmission efficiency. Constraints on new infrastructure building for power transmission grids result in a demand for much better use of the existing grid infrastructure. The GGSP can employ improved intelligence to enable optimization of network grid capacity usage. Transmission Systems (FACTS) models within the platform also allows taking into account the increase of capacity transfer and larger transmission efficiency provided by monitoring and controlling of power electronic devices.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9), the computer program product  (claims 10-17), and the apparatus (claim 19) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied. 
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts that can be performed in the human mind or by pen and paper such as   observations, evaluations, judgments, and opinions, which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims can recite a mental process even if they are claimed as being performed on a computer. The claims further fall into “Mathematical concept” group. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 19, are: An apparatus, comprising: at least one processor; and a non-transitory memory to store instructions that, when executed by the at least one processor, enable the at least one processor to perform an infrastructure system analysis, wherein the infrastructure system analysis includes: simulate power flow at an infrastructure system responsive to a power system model of the infrastructure system and one or more disturbance scenarios; determine a probability of component failure at the infrastructure system for one or more components of the infrastructure system responsive to power flow information generated via simulated power flow at the infrastructure system; determine a probability of system wide failure at the infrastructure system due to likely component failures responsive to the probability of component failure determined for the one or more components of the infrastructure system; and determine a largest change in adaptive capacity associated with the one or more components of the infrastructure system, wherein the largest change in adaptive capacity includes a largest change in one or more of: characterization of ability of a respective component to absorb environmental change or characterization of ability of the respective component to correct for environmental change. Claim 1 and 10 recite substantially the same limitation as claim 19 and therefore subject to the same rationale. 
Further, the Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP 2106.04(a)(2)(III)(c). 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer program product including a computer-readable media, the computer-readable media including instructions for performing an infrastructure system analysis, an apparatus, comprising: at least one processor; and a non-transitory memory to store instructions that, when executed by the at least one processor, enable the at least one processor to perform an infrastructure system analysis, wherein the infrastructure system analysis includes: simulate power flow at an infrastructure system responsive to a power system model of the infrastructure system and one or more disturbance scenarios( recited at high level of generality and amounts to apply it) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paragraphs [0080-0082] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer program product including a computer-readable media, the computer-readable media including instructions for performing an infrastructure system analysis, an apparatus, comprising: at least one processor; and a non-transitory memory to store instructions that, when executed by the at least one processor, enable the at least one processor to perform an infrastructure system analysis, wherein the infrastructure system analysis includes: simulate power flow at an infrastructure system responsive to a power system model of the infrastructure system and one or more disturbance scenarios (recited at high level of generality).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0080-0083]) describe generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  Further, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claims 4 and 13 recite  implementing at least one determined improvement to reliability of the infrastructure 25system, however the claims recited at a high level of generality without any details on how the implementation is done or whether the changes are done to hardware or a software component, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (par. [0080-0082]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter ), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity  and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Goutard (US 2011/0282508 A1, hereinafter “Goutard”) in view of Chaitanya Ashok Baone (US 2015/0149128 A1, hereinafter “Baone”).
Claim 1/10/19
Goutard teaches:
A method for computer-aided assessment of an infrastructure system (par. 0024-0026 describe a system and method including a computer-readable media, the 20computer-readable media including instructions for performing an a set of steps, when executed by a computer. Par. 0251 describes a non-transitory computer readable medium), the method comprising: performing computer-simulation of power flow at an infrastructure system responsive to a power system model of the infrastructure system ([0121] The EDPM 522 can perform a simulation of operations, performance, and conditions of a portion (e.g., a piece of PTDG equipment, all or a portion of a PTDG sub-system, etc.) of the PTDG to simulate future operations, performance, and conditions of the portion of the PTDG at a given future period of or moment in time, based at least in part on information relating to the current condition of the portion of the PTDG portion and/or historical information relating to the portion of the PTDG. Based at least in part on the simulation, the EDPM 522 can predict the future operations, performance, and conditions of the portion of the PTDG, and/or make one or more diagnoses relating to the portion of the PTDG, at a given future period of or moment in time));
determining a probability of component failure at an infrastructure system for one or more components of the infrastructure system responsive to power flow information generated via the computer-simulation of power flow at the infrastructure system (para[0061] describes the GGSP can analyze the power system related data, including performing predictive analysis (e.g., via simulation), root cause analysis, post mortem analysis, or complex event processing, when desired, to facilitate identifying a current or predicted future state of the PTDG, a cause or source of an abnormal condition in the PTDG, wherein the probabilistic graphical models, such as Dempster-Shafer networks and Bayesian networks like those created by structure search using a Bayesian model score or approximation can also be utilized as described in [0173], wherein the GGSP 202 also can include a data store 234 that can store information relating to power transmission and distribution,  information (e.g., power condition related data, measurement data, data analysis information, sensed information, and/or power system warning indicators, etc.) received from one or more data sources (e.g., 204, 206), information relating to data analysis or simulations relating to the PTDG that are performed by the GGSP 202, information to facilitate interfacing the GGSP 202 with an associated component (e.g., data source 204 or 206, PDS, and/or ECM, etc.), information relating to other operations of the GGSP 202, etc., to facilitate controlling operations associated with the GGSP 202 as described in [0097]); 
determining a probability of system wide failure at the infrastructure system due to likely component failures responsive to the probability of component failure 10determined for the one or more components of the infrastructure system(par. [0105] the ORA module 316 can include one or more applications that can perform predictive security analysis. For instance, the ORA module 316 can employ an application(s) that can analyze received power system related data, and generate a subset of disparate predicted power-system operation scenarios (e.g., event(s)) comprising one or more predicted power-system operation scenarios, such as a best case power-system operation scenario, worst case power-system operation scenario, and/or most likely case power-system operation scenario, and other prediction information, such as the respective percentages of likelihood of each scenario occurring, wherein to predict anticipate equipment failures by performing more advanced simulation and predictive failure analysis which can thereby allow the utilities to perform maintenance and/or take fragile equipment (e.g., degraded or likely to fail) out of service for repair before the actual defect occurs to the equipment. This approach can decrease the number of power system equipment malfunctions or failures over time which can translate into a reduced number of outages, shorter outage duration, and reduced cost for corrective maintenance of PTDG equipment as described in par. [0121-0122]); 
and determining a largest change in adaptive capacity associated with the one or more components of the infrastructure system (par. [0066]-[0069] describe using an advanced User Interface (UI), the operator can be in a position to perform a "what-if" or predictive analysis to quickly and efficiently assess impacts of a transformer de-rated capacity from a network reliability point of view, par. [0101] describes  the GRC 302 can comprise an online reliability assessment (ORA) module 316 that can provide a plurality of network stability analysis applications that can analyze the power system related data collected from one or more of the plurality of data sources (e.g., 306, 308, 310, and/or 312) and generate information indicating the reliability state (e.g., current reliability state) of the network (e.g., PTDG) in real or near real time, further par. [0121]-[0122] The EDPM 522 can perform a simulation of operations, performance, and conditions of a portion (e.g., a piece of PTDG equipment, all or a portion of a PTDG sub-system, etc.) of the PTDG to simulate future operations, performance, and conditions of the portion of the PTDG at a given future period of or moment in time, based at least in part on information relating to the current condition of the portion of the PTDG portion and/or historical information relating to the portion of the PTDG. Based at least in part on the simulation, the EDPM 522 can predict the future operations, performance, and conditions of the portion of the PTDG, and/or make one or more diagnoses relating to the portion of the PTDG, at a given future period of or moment in time. As disclosed herein, such predictive and diagnostic features can have a paramount potential, as, for example, the simulation performed by the EDPM 522 can identify whether a temporary overload capacity for a portion of the PTDG is to be permitted or not (e.g., when a temporary overload capacity is requested), based at least in part on the results of the simulation of the future operations, performance, and conditions of the portion of the PTDG);
wherein the largest change in adaptive capacity includes a largest change in one or more of. characterization of ability of a respective component to absorb environmental change or characterization of ability of the respective component to correct for environmental change ([0068] the GGSP can make enhanced use of the network grid for power transmission efficiency. Constraints on new infrastructure building for power transmission grids result in a demand for much better use of the existing grid infrastructure. The GGSP can employ improved intelligence to enable optimization of network grid capacity usage. Transmission Systems (FACTS) models within the platform also allows taking into account the increase of capacity transfer and larger transmission efficiency provided by monitoring and controlling of power electronic devices. [0071] the GDPC can use the GRC as one of its data sources to collect real-time and historical operational power system related data relating to network equipment and power system. The GDPC, in return, can provide insight information about network equipment and power system such as dynamic equipment rating, real-time equipment health status and real-time equipment guidance. Based at least in part on the results of the EDPM local analysis, the simulation can either authorize the requested temporary overload (knowing that this will accelerate the aging of the PTDG asset) or not allow it knowing the current condition (e.g., aging, isolation, temperature (environmental characterization), etc.) of the transformer T1, in accordance with predefined power system control criteria. [0192] At 1504, a simulation of an outcome (e.g., expected or predicted outcome) of a modification of operation of at least a portion of the PTDG can be performed (e.g., automatically) in response to a request to modify the operation of the at least a portion of the PTDG. At 1506, a determination can be made (e.g., in real time or at least near real time) regarding whether the requested modification of the operation of the PTDG portion is acceptable (e.g., is within the threshold range of acceptable operating conditions), in accordance with the predefined power system control criteria).
While Goutard teaches in [0122] these simulation and prediction capabilities also can be applied to circuit-breaker monitoring systems. By not only focusing on the number of breaker operations but also taking into account conditions for past current cuts, the EDPM 522 can determine or identify the likely performance degradation over time for a switching device, such as a circuit-breaker.  The EDPM 522 can generate and provide an early warning signal regarding a piece of equipment, and/or can automatically trigger condition-based maintenance work orders, on the EAM side, to have maintenance work performed on the piece of equipment, based at least in part on the current or predicted future condition (e.g., degradation, equipment failure, etc.) of the piece of equipment. One objective achieved by the EDPM 522 is to be able to predict anticipate equipment failures by performing more advanced simulation and predictive failure analysis which can thereby allow the utilities to perform maintenance and/or take fragile equipment (e.g., degraded or likely to fail) out of service for repair before the actual defect occurs to the equipment. This approach can decrease the number of power system equipment malfunctions or failures over time which can translate into a reduced number of outages, shorter outage duration, and reduced cost for corrective maintenance of PTDG equipment (disturbances, it does not explicitly teach the following, however analogous reference Baone teaches:
and one or more disturbance scenarios ([0055] FIG. 4 is a table 400 of exemplary simulation results using the analysis method 300 shown in FIG. 3 and computing system 120 (shown in FIG. 2). The exemplary simulation analyzes a plurality of disturbances, D1-D11. Each disturbance scenario shows a disturbance explanation 410 describing the type of disturbance that was used to compute the output of the particular row).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Baone with Goutard to include disturbance scenarios part of the analysis model. Doing so will provide a more efficient an accurate result of determining a largest change in adaptive capacity associated with the one or more components of the infrastructure system. 

Claim 2/11
Goutard further teaches:
The method of claim 1, further comprising 15evaluating contingencies for the one or more components associated with the largest change in adaptive capacity (par. [0066]-[0069] describe using an advanced User Interface (UI), the operator can be in a position to perform a "what-if" or predictive analysis to quickly and efficiently assess impacts of a transformer de-rated capacity from a network reliability point of view, par. [0105] the ORA module 316 can employ a power system simulator that can be utilized to perform fast "look-ahead" analysis of the received power system related data and simulate operation of the PTDG to predict how the PTDG will operate given specified parameters and conditions, and can generate and present the subset of disparate predicted power-system operation scenarios to the operator or other GGSP component, wherein the "look-ahead" analysis and operation simulations can be performed at a rate that can enable real time or near real time control of PTDG operations, wherein a subset of simulated operating condition scenarios relating to the PTDG, or PTDG portion, can be generated, in accordance with the results of the analysis of the operating condition related information and the predefined power system control criteria. For example, the GGSP can generate one or more simulated operating condition scenarios relating to the PTDG, or PTDG portion, wherein the one or more simulated operating condition scenarios can include a best case simulated operating condition scenario, a worst case operating condition scenario, a most likely case operating condition scenario, and/or one or more simulated operating condition scenarios that can have various likelihoods of occurrence or various outcome scenarios. The subset of simulated operating condition scenarios can be employed to identify the predicted effect (e.g., result) of performing (or not performing) a power-related action(s) in relation to the PTDG portion, and/or to facilitate rendering decisions regarding whether to perform a power-related action(s) or a type(s) of power-related action(s) to perform as described in par. [0190]).  

Claim 3/12
Goutard further teaches:
The method of claim 1, further comprising: analyzing modifications to the infrastructure system at a component level and 20determining improvements, if any, to reliability and reliance of the infrastructure system responsive to the analyzed modifications(par. [0127] and [0129] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.)).  

Claim 4/13
Goutard further teaches:
The method of claim 3, further comprising: implementing at least one determined improvement to reliability of the infrastructure 25system(par. par. [0127] and [0129] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.), wherein [0221]  if the prediction indicates that an abnormal condition or equipment failure will occur in the piece of PTDG equipment within the specified period of time in the future, an alert or a work order relating to the prediction can be generated, and at 2212, the alert or work order can be presented (e.g., displayed, printed, etc.). For instance, an alert or work order regarding the predicted abnormal condition or equipment failure can be provided on a display screen of a computer or other communication device (e.g., mobile phone, PDA, etc.), so that a utility operator or maintenance person can be notified of the predicted event and can take the proper action to have maintenance or repairs performed on the PTDG equipment before the predicted abnormal condition or equipment failure occurs).  

Claim 5
Goutard further teaches:
The method of claim 1, wherein determining the probability of component failure at the infrastructure system for one or more components of the infrastructure system comprises: 30determining the probability of component failure at the infrastructure system for a component responsive to a modeled response of the component to one or more scenarios (par. [0105] the ORA module 316 can include one or more applications that can perform predictive security analysis. For instance, the ORA module 316 can employ an application(s) that can analyze received power system related data, and generate a subset of disparate predicted power-system operation scenarios (e.g., event(s)) comprising one or more predicted power-system operation scenarios, such as a best case power-system operation scenario, worst case power-system operation scenario, and/or most likely case power-system operation scenario, and other prediction information, such as the respective percentages of likelihood of each scenario occurring, par. [0190] a subset of simulated operating condition scenarios relating to the PTDG, or PTDG portion, can be generated, in accordance with the results of the analysis of the operating condition related information and the predefined power system control criteria. For example, the GGSP can generate one or more simulated operating condition scenarios relating to the PTDG, or PTDG portion, wherein the one or more simulated operating condition scenarios can include a best case simulated operating condition scenario, a worst case operating condition scenario, a most likely case operating condition scenario, and/or one or more simulated operating condition scenarios that can have various likelihoods of occurrence or various outcome scenarios. The subset of simulated operating condition scenarios can be employed to identify the predicted effect (e.g., result) of performing (or not performing) a power-related action(s) in relation to the PTDG portion, and/or to facilitate rendering decisions regarding whether to perform a power-related action(s) or a type(s) of power-related action(s) to perform).  

Claim 6/15
Goutard further teaches:
The method of claim 5, further comprising modeling a response of the component to one or more disturbances (par. [0105] the ORA module 316 can include one or more applications that can perform predictive security analysis. For instance, the ORA module 316 can employ an application(s) that can analyze received power system related data, and generate a subset of disparate predicted power-system operation scenarios (e.g., event(s)) comprising one or more predicted power-system operation scenarios, such as a best case power-system operation scenario, worst case power-system operation scenario, and/or most likely case power-system operation scenario, and other prediction information, such as the respective percentages of likelihood of each scenario occurring, based at least in part on current or historical power system related data and the predefined power system control criteria. The subset of disparate predicted power-system operation scenarios and related prediction information can be presented to the operator or another component associated with the GGSP, so that the operator or other component associated with the GGSP can be aware of such predicted scenarios and can make decisions relating to operation of the PTDG based at least in part on the predicted scenarios and associated prediction information. As an example, the ORA module 316 can employ a power system simulator that can be utilized to perform fast "look-ahead" analysis of the received power system related data and simulate operation of the PTDG to predict how the PTDG will operate given specified parameters and conditions, and can generate and present the subset of disparate predicted power-system operation scenarios to the operator or other GGSP component, wherein the "look-ahead" analysis and operation simulations can be performed at a rate that can enable real time or near real time control of PTDG operations, while par. [0127] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. In an aspect, the RPA module 526 can interact (e.g., communicate) with the EHMDR module 518, EPM module 520, and EDPM module 522 and/or other components to obtain information (e.g., data, data analysis results, etc.) that can be analyzed to facilitate generating the remedial action execution plan. In another aspect, the RPA module 526 can integrate a grid security dimension, as performance (e.g., temporal performance) of remedial action items (e.g., PTDG equipment replacement, repair, or maintenance) in the remedial action execution plan can be arranged so that grid reliability can be maintained, wherein, for example, power system outages linked with PTDG equipment replacement, repair or maintenance can be minimized and scheduled at desired times. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.)).  

Claim 7/16
Goutard further teaches:
The method of claim 6, wherein the disturbances 5comprise one or more of extreme weather, earthquakes, explosions, attacks, vandalism, islanding, generation inadequacy, and interruptions to transmission or system operations ((para[0061], [(0066]-[0069] describe environment situation such as temperature of transformer, [0117], [0127], and [0190] describe power system outages).  

Claim 8/17
Goutard further teaches:
The method of claim 1, further comprising: 10identifying a component associated with the largest change in adaptive capacity (par. [0066]-[0069] describe using an advanced User Interface (UI), the operator can be in a position to perform a "what-if" or predictive analysis to quickly and efficiently assess impacts of a transformer de-rated capacity from a network reliability point of view, par. [0105] the ORA module 316 can employ a power system simulator that can be utilized to perform fast "look-ahead" analysis of the received power system related data and simulate operation of the PTDG to predict how the PTDG will operate given specified parameters and conditions, and can generate and present the subset of disparate predicted power-system operation scenarios to the operator or other GGSP component); 
determining a modification to the identified component(par. [0127] and [0129] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.)); 
and analyzing an improvement in adaptive capacity responsive to the modification to the identified component(par. par. [0127] and [0129] To overcome this deficiency, the RPA module 526 can perform a failure/risk assessment of performance of respective remedial action items on PTDG equipment, and can generate a remedial action execution plan based at least in part on such failure/risk assessment. The RPA module 526 also can interface with one or more grid reliability look-ahead applications and can include one or more optimization engines to determine the most desirable (e.g., optimal) remedial action execution plan, taking into account various constraints (e.g., time to perform remedial actions, costs of the respective remedial actions, resource availability, PTDG security, power transformer manufacturer lead time, expected life time of PTDG equipment, penalty costs for anticipated corrective maintenance for life time extension, etc.), wherein [0221]  if the prediction indicates that an abnormal condition or equipment failure will occur in the piece of PTDG equipment within the specified period of time in the future, an alert or a work order relating to the prediction can be generated, and at 2212, the alert or work order can be presented (e.g., displayed, printed, etc.). For instance, an alert or work order regarding the predicted abnormal condition or equipment failure can be provided on a display screen of a computer or other communication device (e.g., mobile phone, PDA, etc.), so that a utility operator or maintenance person can be notified of the predicted event and can take the proper action to have maintenance or repairs performed on the PTDG equipment before the predicted abnormal condition or equipment failure occurs, while [0068] the GGSP can make enhanced use of the network grid for power transmission efficiency. Constraints on new infrastructure building for power transmission grids result in a demand for much better use of the existing grid infrastructure. The GGSP can employ improved intelligence to enable optimization of network grid capacity usage. Transmission Systems (FACTS) models within the platform also allows taking into account the increase of capacity transfer and larger transmission efficiency provided by monitoring and controlling of power electronic devices).  

15Claim 9/14
Goutard further teaches:
The method of claim 1, wherein the infrastructure is one or more of: a power system, an information technology system, a water distribution system, a security system, and an oil and gas pipeline (ABSTRACT; par. [0023] describes power transmission and distribution grid (PTDG)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080319724 A1
ELECTRIC POWER DISTRIBUTION INTERRUPTION RISK ASSESSMENT CALCULATOR
Domijan, JR.; Alexander et al.
US 20160077507 A1
RESOURCE CONTROL BY PROBABILITY TREE CONVOLUTION PRODUCTION COST VALUATION BY ITERATIVE EQUIVALENT DEMAND DURATION CURVE EXPANSION (AKA. TREE CONVOLUTION)
Sheble; Gerald Bernard
US 20120072039 A1
Dynamic Contingency Avoidance and Mitigation System
Anderson; Roger N. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683